     Case 1:17-cv-09623-LLS-SLC Document 102 Filed 09/23/20 Page 1 of 3
                                                                                    KIERNAN
                                                                                    TREBACH




                                  September 22,2A20


}TIA SI,ECTROIqC MAII,
The Honorable Sarah L. Cave
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
New York, New York 10007-1312

       Re:            Pamiep,Vasile v. Lone lslp{rd Failrog4. Cor,t DgnV A al
                      Case No.: l:l7 -ev59623-LLS

Dear Judge Cave:

       Our firm represents defendantNational Railroad Passenger Corporation*Amtrak" in the
above-captioned matter. All parties respectfully submit this Joint Request for Modification of
the Scheduling Order in the matter.

       Casq. Slatus

       On July 30, 2A20, the Court issued a Scheduling Order in which the close of fact
discovery in this matter was scheduled for September 30, 2AZA. That modification of the
Scheduling order was granted by the Court at the Parties joint request, which was occasioned by
the impact of COVID shutdown and resulting difficulty of identiffing and locating discoverable
materials, and scheduting necessary depositions. Since the Court's issuance of the last
Scheduling Order, the Parties have continued to work collaboratively to complete discovery and
depositions. However, the Parties have been unable to complete all necessary fact discovery at
this time.

        Specifically, Amtrak and Plaintiffare ia the process of resolving outstanding issues with
regard to written discovery and scheduling remaining fact depositions. Most recently, Amtrak
and Plaiotiff have come to an agreement with regard to the production of data relating to prior
incidents and/or claims, obviating the need for discovery motions on the issue. Furthermore,
Amtrak has identifred a Corporate Representative (Steven Illich, Director of System Safety) to
testify in response to PlaintifFs Notice regarding safety issues, and the Parties anticipate
conducting that deposition on October 75,202A, In addition, Amtfak and Plaintiffare continuing
to work through any remaining discovery issues relating to Plaintiffs initial and post-EBT
Requests for Production of Documeuts. The Parties anticipate that these issues will be resolved
aad any further production completed by October 7,2AZA.

       Joipt RequEst for Modifrcation of the-,Scheduline Order
        Case 1:17-cv-09623-LLS-SLC Document 102 Filed 09/23/20 Page 2 of 3
                                                                                       KIERNAN
                                                                                      TREBACH




        As detailed above, the Parties require additioual time to complete written discovery and
fact witness depositions in this matter. Consequently, while the Parties continue to work
diligent$ aad in a cooperative fashion to complete all remaining fact discovery, all Parties agree
that an extension of thirty (30) days will best erable the Parties to do so.

        Additionally, in light of the Parties' request for modification of the Scheduling Order the
Parties respectfully request that the Settlement Conference presently scheduled for October 22,
2}20be rescheduled to a date after the close of fact discovery. Doing so will sriable the Parties
to complete nscessary fact discovery in order to enstue that any Settlement Csnference is as
productive as possible.

         Wherefore the Parties respoctfully request that the existing Scheduling Order be modified
as   follows:

     Event                                  Deadline
                                      Current                       Prouosed Deadline

     Closs of Fact Discovery        September 3A,2020               October 31,2020

     Settlement Conference          October 22,2020                 TBD

     Plaiatiffs Expert Disclosures September 8, 2020                December 8,2020

     Defendant's Expert Disclosures October 29,2A20                 January 31,2AZA

     Dispositive Motions Deadline January 14,20201                  April 15,2021
     Submission of Pre-Trial Order February l5,212l                 May 15,2427

        Al1 parties cons€nt to and join in this request, and no party will be prejudiced by the
requested actions. The Parties thank the Court for its consideration of the above.

                                      Respectf,rlly submitted,

                                                  lsl
                                      Natalie Feinsteiq Esq.
                                      J. Christopher Nosher, Esq.
                                      Kieman Trebach LLP
                                      14 Penn Plazr.* 9ft Floor
                                      New Yorh NY 10122
                                      Counsel for Defendant National Railroad Passenger
                                      Corporation
            Case 1:17-cv-09623-LLS-SLC Document 102 Filed 09/23/20 Page 3 of 3
                                                                                          KIERNAN
                                                                                          TREBACH




                                                       til
                                            Lawrence V/. Rosenblatt, Esq.
                                            Aaronson Rappaport Feinstein & Deutsch, LLP
                                            600 3'd Avenue
                                            New Yorh NY 10016
                                            Counsetfor Plaintiff


                                                       lsl
                                            William J. Blumenschein, Esq.
                                            Kretz & Flores, LLP
                                            225 Broadway, Suite 2800
                                            New York, NY 10007
                                            Counsel for Defendants Long Island Reilroad Company
                                            and Metrapolitan Trans it Authority



The parties' joint Letter-Motion (ECF No. 101) is GRANTED. Fact discovery closes Monday, November 2,
2020. Plaintiff's expert disclosures are due by Tuesday, December 8, 2020. Defendants' expert disclosures
are due by Monday, February 1, 2021. The parties' dispositive motions deadline is extended to Thursday,
April 15, 2021. The parties' joint pretrial order is due by Monday, May 17, 2021. The parties should not
expect to be afforded any additional extensions.

A Telephone Conference is scheduled for Monday, October 26, 2020, at 3:00 pm, regarding the status of
discovery. The parties' Settlement Conference is adjourned to Tuesday, November 24, 2020, at 2:00 pm,
with settlement submissions due by Wednesday, November 18, 2020. For both conferences, parties are
directed to call the Court's conference line at the scheduled time: 866-390-1828, access code 3809799. All
parties who intend to speak during the call must use a landline or phone with equivalent quality.

The Clerk of Court is respectfully directed to close ECF No. 101.

SO-ORDERED 9/23/2020
